Citation Nr: 1026585	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 
1977.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in Atlanta, 
Georgia that granted service connection for diabetes mellitus and 
assigned a disability rating of 20 percent, effective November 
15, 2004, and from a March 2006 rating decision that denied 
service connection for PTSD.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO located in 
Atlanta, Georgia.  A transcript of the hearing has been 
associated with the claims file.

The issues of entitlement to service connection for dysuria as 
secondary to diabetes mellitus, entitlement to recognition (of 
M.R.) as a helpless child of the Veteran on the basis of 
permanent incapacity for self-support, and whether new and 
material evidence has been submitted sufficient to reopen a claim 
of entitlement to additional dependency compensation have been 
raised by the record but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See VA Examination Report, June 
2007 (informal claim for neuralgia and dysuria); Report of 
Contact, April 2009 (helpless child); Form 21-0820, January 2010 
(dependency).  Therefore, the Board does not have jurisdiction 
over these matters, and they are referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has manifested by requiring 
insulin and a restricted diet; it has not manifested by 
regulation of activities, or by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.

2.  The Veteran's erectile dysfunction associated with his 
diabetes mellitus has not manifested by sexual dysfunction with 
deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2009).

2.  A separate rating for erectile dysfunction associated with 
the Veteran's diabetes mellitus is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.115b Diagnostic Code 7922 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased initial 
evaluation for service-connected diabetes mellitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to serve 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are all in the file. The Veteran has at no time 
referenced any outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

In January 2006 and June 2007, the Veteran was provided with VA 
examinations in connection with his diabetes mellitus.  There is 
no objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
diabetes mellitus since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough, 
complete, and adequate upon which to base a decision with regard 
to this claim.  The VA examiners had an opportunity to personally 
interview and examine the Veteran, and their reports provide the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  As such, the Board finds the 
examination reports to be adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2009).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 7913 provides a 20 percent rating for diabetes 
mellitus requiring a restricted diet as well as insulin or an 
oral hypoglycemic agent.  38 C.F.R. § 4.119 (2009).  A 40 percent 
rating is provided for diabetes mellitus requiring a restricted 
diet, insulin, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating is provided for diabetes mellitus requiring a 
restricted diet, insulin, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  A 100 percent rating requires 
more than one daily injection of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

"Regulation of activities" is defined as "avoidance of 
strenuous occupational and recreational activities." See 38 
C.F.R. § 4.119 (Diagnostic Code 7913).  Medical evidence is 
required to support a finding that a service-connected diabetes 
mellitus condition causes regulation of activities.  See Camacho 
v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

The Veteran's service-connected diabetes mellitus is currently 
assigned an initial rating of 20 percent disabling, effective 
November 15, 2004.  The Veteran seeks a higher rating.

VA treatment records dating back to December 2003 reflect that 
the Veteran was prescribed an oral hypoglycemic agent to treat 
his diabetes mellitus.  See also Physician's Statement, July 
2004.  VA treatment records reflect that in February 2005, the 
Veteran was also prescribed insulin.  See also VA Treatment 
Record, July 2006 (noting prescribed insulin in 2005).  Also, VA 
treatment records reflect that the Veteran has been on a 
restricted diet since at least December 2003.  See VA Treatment 
Records, December 2003 (nutrition consultation), January 2007, 
December 2007; see also Physician's Statement, July 2004.

As noted above, a 40 percent disability rating under Diagnostic 
Code 7913 requires (1) insulin, (2) a restricted diet, and (3) 
regulation of activities.  As noted above, VA treatment records 
reflect that the Veteran was not prescribed insulin until 
February 2005.  Because the Veteran was not prescribed insulin 
prior to February 2005, the Board finds that he is not entitled 
to an increased rating for his diabetes mellitus prior to 
February 2005.

The Board must now address whether, for the period beginning in 
February 2005, the Veteran's diabetes mellitus required 
regulation of activities so as to entitle him to a higher, 40 
percent rating under Diagnostic Code 7913.

With regard to the period beginning in February 2005 (when the 
Veteran was prescribed insulin), the Board finds that the 
preponderance of the most probative evidence of record is against 
a finding that the Veteran's diabetes mellitus has required 
regulation of activities so as to entitle him to a higher, 40 
percent rating under Diagnostic Code 7913.  Rather, VA treatment 
records dated since at least April 2004 reflect that the Veteran 
has been advised by VA clinicians to exercise as much as five 
times per week.  See, e.g., VA Treatment Records, April 29, 2004, 
July 28, 2005, June 2007 (advised to exercise five times per 
week), April 2008 (advised to contact arthritis foundation for 
exercise classes); see also VA Treatment Record, January 2007.

The Board further notes that there is no evidence in the claims 
file, and the Veteran does not assert, that he has ever had any 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year.  Also, there is no evidence of 
record that the Veteran's diabetes has required twice a month or 
more visits to a diabetic care provider; rather, the Veteran 
testified at the April 2010 Board hearing that his diabetes 
required about four visits per year, which is consistent with his 
VA treatment records.  See Board Hearing Transcript, April 2010 
at 5.

Likewise, January 2006 and June 2007 VA examination reports 
reflect that the examiners, Dr. I.S. and Dr. D.H., respectively, 
noted that the Veteran's diabetes mellitus was treated with oral 
medications and insulin, and that it required on average four 
visits to his doctor per year.  The examiners further noted that 
the Veteran's diabetes mellitus did not involve problems with 
hypoglycemia or ketoacidosis, and that it did not require 
regulation of activities.

The Board acknowledges the Veteran's contentions in various 
statements he submitted to the effect that his diabetes has 
restricted his activities during this period.  However, the Board 
ultimately finds the above VA treatment records as well as the 
consistent January 2006 and June 2007 VA examination reports, all 
of which reflect that the Veteran was advised to exercise 
regularly, to be the most credible and persuasive evidence on the 
matter.

In short, based on the preponderance of the most persuasive 
evidence of record, the Board finds that the Veteran had no 
restrictions on activities due to his diabetes since November 15, 
2004 (or during the one-year period prior to) so as to meet the 
criteria for a higher, 40 percent rating under Diagnostic Code 
7913.  Therefore, the Board concludes that his diabetes mellitus 
symptoms more nearly approximate the 20 percent rating criteria, 
and the criteria for a higher rating have not been met.

The Board notes that the evidence of record reflects that the 
Veteran has suffered from erectile dysfunction since at least 
2003 as a result of his diabetes mellitus.  See, e.g., VA 
Examination Report, January 2006; VA Treatment Record, July 14, 
2004.  The Board notes that the RO granted special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) for loss of use of 
a creative organ, effective December 28, 2003.

The Board has considered whether the Veteran should receive a 
separate compensable rating for erectile dysfunction as secondary 
to his diabetes mellitus, as Diagnostic Code 7913, note 1, 
provides for evaluating compensable complications of diabetes 
separately.  A 20 percent disability rating is provided under 
Diagnostic Code 7522 for deformity of the penis with loss of 
erectile power.  See 38 C.F.R. § 4.115b (2009).  There has been 
no demonstration in this case, however, that the Veteran's penis 
is deformed.  Rather, the June 2007 VA examination report 
reflects that examination of the Veteran's penis and testicles 
were normal.  Therefore, a separate compensable disability rating 
for erectile dysfunction is not warranted.

The Board also acknowledges that the January 2006 and June 2007 
VA examination reports reflect that the VA examiners opined that 
the Veteran had several other complications as a result of the 
Veteran's diabetes, namely, cataracts, coronary artery disease, 
and peripheral neuropathy of the lower extremities.  The Board 
notes that a February 2006 RO decision granted service connection 
for all of these conditions as secondary to the Veteran's 
diabetes, and separate ratings were assigned.  Also, the Board 
notes that the June 2007 VA examination report reflects a 
diagnosis of peripheral vascular disease of the Veteran's right 
lower extremity and xerosis of the hands, both of which the 
examiner opined were related to the Veteran's diabetes, and an 
October 2007 RO decision separately granted service connection 
and separate ratings for these conditions as well.  Finally, as 
noted in the introduction above, entitlement to service 
connection for dysuria and neuralgia as secondary to diabetes 
mellitus has been referred to the RO for adjudication.  See VA 
Examination Report, June 2007 (informal claim).

In sum, for the reasons set forth above, the Board concludes that 
the preponderance of the most credible and probative evidence is 
against assigning an evaluation in excess of 20 percent under 
Diagnostic Code 7913.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1) for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, as noted above, the Veteran's diabetes mellitus has not 
required any hospitalizations, and objective evidence does not 
show any interference with employment beyond that contemplated in 
the schedular standards.  In fact, as noted above, the VA 
treatment records reflect that the Veteran has been treated for 
chronic pain relating to an arthritic condition, and that he 
reported that he stopped working as a result of such condition.  
See VA Treatment Record, March 2005.  Thus, the Board finds that 
the most probative evidence does not reflect that the Veteran's 
diabetes mellitus limits his activities so much as to result in 
marked interference with his employment, or otherwise take his 
case outside the norm.  Consequently, the Board finds that the 
requirements for referral for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus is denied.


REMAND

The Veteran served on active duty from February 1970 to November 
1977, including service in Vietnam from July 1970 to July 1971 
with an MOS of heavy truck driver.  See DD Form 214; DA Form 2-1, 
Section III, Lines 18 and 20.  The Veteran reported in a December 
2005 stressor statement that in Vietnam, he was a truck driver 
and that he was attacked by the enemy several times and returned 
fire several times.  He also reported that he saw people get 
shot, including fellow soldiers, and that one close friend died 
whose nickname was H., but that he could not remember more 
specific names or any dates.

A December 2005 report of contact reflects that the RO requested 
that the Veteran provide more specific information regarding his 
reported stressors so that verification could be attempted, but 
that the Veteran was unable to provide more specific information.  

A January 2006 VA examination report reflects that the examiner 
did not diagnose the Veteran with PTSD, reasoning that there was 
no link between the Veteran's symptoms and his reported 
stressors.

The Board notes that the RO denied the Veteran's claim in a March 
2006 rating decision due to the January 2006 VA examiner's 
finding of no PTSD and based on the lack of a confirmed stressor.

At the same time, however, the Board acknowledges that more 
recent VA treatment records reflect that the Veteran has been 
diagnosed with PTSD by several VA clinicians.  See, e.g., VA 
Treatment Records, August 2006, March 2007, August 2007, February 
2008, March 2008 (DSM-IV criteria); see also VA Treatment 
Records, April 2004, October 20, 2005.

At the April 2010 Board hearing, the Veteran testified that his 
friend, Mr. C.P., died from incoming fire that was a near-miss 
for the Veteran, and that another friend, Mr. W.W., died shortly 
after the Veteran returned home.  See Board Hearing Transcript, 
April 2010 at 11-12, and 15-16.  Also at the hearing, the Veteran 
submitted two buddy statements (with a waiver of AOJ 
consideration), including one from Mr. H.M., his platoon 
sergeant, who reported that the Veteran was fired upon and 
returned fire in Vietnam, including as a gunner on occasions for 
another truck driver, and that his friends, C.P. and W.W., died 
from enemy fire on July 27, 1970 and August 7, 1971, respectively 
(which names and dates match essentially match those on the 
Vietnam Veterans Memorial Wall Page).  Also, the Veteran's 
platoon sergeant reported in his buddy statement that their unit, 
the 566th Transportation Company, was part of the 124th 
Transportation Division, which in turn included the 442nd 
Company, 360th Company, and the 670th company, and that, at 
times, they served with members of those units.

In light of the above newly submitted buddy statement from the 
Veteran's platoon sergeant that includes the names of the 
Veteran's friends who died in Vietnam and the casualty dates 
(although the Board notes that the Wall reflects a casualty date 
of June 27th, not July 27th, for C.P.), the Board finds that a 
remand is necessary to attempt to verify the Veteran's reported 
stressors.

Furthermore, effective July 12, 2010, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. 
§ 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) 
as paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  [Emphasis added.]

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010.  

In this case, the Veteran was given a VA examination in January 
2006 in which it was determined that he did not meet the 
diagnostic criteria to warrant a diagnosis of PTSD.  Since that 
time, however, the Veteran has continued to receive treatment for 
PTSD from VA.  Therefore, in order to reconcile the medical 
evidence of record, the Board finds that another VA examination 
is warranted.  Furthermore, in light of the new regulatory 
change, the Board finds that such an examination should be 
conducted regardless of whether specific verification of his in-
service stressors is obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt verification of all of the 
Veteran's reported stressors, including the 
deaths of C.P. and W.W. in July 27, 1970 and 
August 7, 1971, respectively, as reported by 
the Veteran's platoon sergeant, H.M. in his 
buddy statement submitted in April 2010.  
Please provide a copy of the Veteran's 
December 2005 stressor statement as well as 
the two buddy statements submitted by the 
Veteran at the April 2010 Board hearing to 
the appropriate office from whom verification 
is requested.

2.  After the above development is complete, 
schedule the Veteran for a new VA psychiatric 
examination.  Ask the examiner to identify 
all psychiatric disorders.  A diagnosis of 
PTSD under DSM-IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should specifically indicate that it 
has been reviewed.  Also, the examiner should 
be asked to elicit a complete history from 
the Veteran.  The examiner must provide a 
complete rationale for all findings.  

As to any other psychiatric disorders 
identified on examination, ask the examiner 
to please provide an opinion as to whether it 
is "at least as likely as not" (meaning 
likelihood of at least 50%) that each 
disorder identified is related to service.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Then, the RO/AMC should readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


